Citation Nr: 1127561	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected chronic lumbosacral strain.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Since the issuance of a statement of the case in January 2007, the Veteran has submitted additional evidence.  In February 2009, the Veteran waived initial RO review of the evidence in accordance with 38 C.F.R. § 20.1304.

In October 2010, Board requested an independent medical expert opinion pursuant to 38 C.F.R. § 20.903.  In April 2011, the Veteran was provided a copy of the opinion and the Veteran has submitted additional argument.


FINDING OF FACT

A bilateral knee disability, residuals of post-service injuries and degenerative joint disease, was not shown to have been present in service; a bilateral knee disability, degenerative joint disease, was not manifested as a chronic disease to a compensable degree within one year from the date of separation from service; a bilateral knee disability, residuals of post service injuries and degenerative joint disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event; and a bilateral knee disability, residuals of post service injuries and degenerative joint disease, is unrelated to an injury, disease, or event; and a bilateral knee disability, residuals of post service injuries and degenerative joint disease, is not proximately due to or made worse by service-connected chronic lumbosacral strain.




CONCLUSION OF LAW

A bilateral knee disability, residuals of post service injuries and degenerative joint disease, was not incurred in or aggravated by service; a bilateral knee disability, degenerative joint disease, as a chronic disease may not be presumed to have been incurred in service; and a bilateral knee disability, residuals of post service injuries and degenerative joint disease, is not the result of or aggravated by service-connected chronic lumbosacral strain.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 309, 3.310 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in April 2006.  The notice included the type of evidence needed to substantiate a claim of service connection, including secondary service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service; or evidence that a service-connected disability either caused or aggravated the additional disability.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the effective date of a claim and for the degree of disability assignable).

To the extent that the VCAA notice pertaining to the provisions for the effective date of the claim and for the degree of disability assignable was provided in a statement of the case in January 2007, after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  As the claim is denied, no effective date or disability rating can be assigned as a matter of law, so there can be no possibility of any prejudice to the Veteran with respect to the limited timing defect in the VCAA notice. 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was offered the opportunity for a personal hearing, but he did not request a hearing.  The RO obtained the service records and VA records.  The Veteran also submitted statements and private medical records, such as the records of the Azalea Orthopedic & Sports Medicine Clinic, of Dr. R.L., and of M.S., M.D.  He has not identified any additional records for the RO to obtain on his behalf.

VA has conducted necessary medical inquiry in an effort to substantiate the claim for service connection.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in September 2009.  Additionally, in October 2010 the Board sought an independent medical expert opinion.    

As the opinion of the independent medical expert was based on consideration of the prior medical history and described the disability in sufficient detail so that the Board's review of the claim is a fully informed one, the medical opinion rendered is adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including degenerative joint disease, if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be warranted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  





Facts

The Veteran served on active duty from February 1969 to August 1970.  The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a bilateral knee disability.  

After service in July 2006, the RO granted service connection for chronic lumbosacral strain on the basis that the current lumbosacral strain was related to an in-service back injury sustained in 1969.  

Private records from November 1977 to November 1979 show that the Veteran was treated for twisting injury to the left knee, which the Veteran had sustained at work in November 1977.  The diagnosis was an injury to the meniscus.  He continued to complain of pain in the left knee and underwent arthroscopy.  In June 1978, he complained of weakness in both legs and bilateral knee pain.  No demonstrable physical disabilities were found at that time.  

In January 1979, the Veteran complained of severe pain in the left knee after squatting, and a medial meniscus tear was diagnosed, and a meniscectomy was performed.  The doctor expressed the opinion that the injury was related to the prior industrial accident.

Another private medical provider reported that he treated the Veteran in August 1985 (records of that treatment were unavailable).  Private records of emergency room care in January 1994 show that the Veteran complained of left knee pain after jumping from a moving car.  There were bruises and swelling of the left knee on examination.  Range of motion of the knee was good, and X-rays of the knee were negative for any acute fracture.  In November 1995, a private doctor treated the Veteran for complaints of bilateral knee pain, which was worse on the left knee.  The Veteran reported pain for several years and a history of several surgeries of the knees in the late 1970s and early 1980s.  



On examination, the Veteran had varus deformities of both knees, and he related that he had always been bowlegged.  X-rays of the knees showed mild degenerative changes, but no significant joint space narrowing in the medial compartments.  The impression was mild degenerative arthritis of the knees with medial meniscectomies.  

VA records show that in March 1996 the Veteran underwent arthroscopy of the left knee to debride tears to the medial and lateral menisci.  He stated that he had an on-the-job injury to his left knee in 1977 and indicated that he had favored the knee ever since.  An MRI showed torn left knee tissue.  

On a private examination in August 1998, the physician noted that the Veteran was a former patient and presented with complaints of bilateral knee pain, worse on the left knee.  The physician had performed surgery on the Veteran's left knee twice in the mid-1970s, and noted that the Veteran also had surgery on his right knee by another physician in 1985.  The Veteran had repeat left knee surgery by VA in 1996.  The physician noted that the knee pain was over the medial side of the knees.  The Veteran noted that his left knee was becoming progressively bow-legged, and that bearing weight increased his pain, as did any sort of lifting type activity.  

X-rays showed arthritic changes in the left knee and lesser changes in the right knee.  There was varus deformity of the left knee.  The diagnoses were bilateral knee pain, significant degenerative arthritis of the left knee, and mild early degenerative arthritis of the right knee.  

VA records in April 2002 show the Veteran complained of left knee pain with swelling for the past six months with the knee giving way.  History related by the Veteran during treatment in September 2002 included a cartilage injury many years previously and subsequent arthroscopies in 1977 and in 1995 or 1996.  He was doing well symptomatically until March 2002, when he was standing at a funeral and felt a clunk in his knee.  In October 2002, an MRI showed some degenerative changes, chondromalacia, bone spurring, and some degenerative meniscal changes.  


In September 2006, the Veteran underwent a VA examination.  The examining physician reviewed the claims file, noting that the left knee problems began in 1977 and the right knee problems began in 1985, and that there have since been four left knee surgeries (two private surgeries and two VA surgeries, with the last being in May 2005 with a chondroplasty) and one right knee surgery (a chondroplasty).  

After examining the Veteran's lumbar spine and knees, the diagnoses were chronic lumbar spine strain, degenerative arthritis of the right knee, cartilage injury to the right knee, arthroscopic surgery of the right knee, degenerative arthritis of the left knee, chondroplasty of the left knee, cartilage surgery of the left knee, bilateral genu varus, and chronic pain of the right and left knee secondary to multiple surgeries and degenerative arthritis.  The physician expressed the opinion that it was less likely than not that the Veteran's lumbosacral strain has resulted in degenerative changed in the knees, because there was no anatomic or physiologic connection between the lumbar strain that would cause the current knee conditions.  The physician stated that the back condition was a strain and was basically a soft tissue injury, whereas the knee conditions were degenerative changes, cartilage injuries, and multiple surgeries.  

The Veteran's private doctor at a family clinic, R.L., D.O., indicated in statements dated in January 2006, April 2006, October 2006, and May 2008, the following:  he has treated the Veteran since about 2003, the Veteran was disabled due to a service-connected back injury, due to the back injury the Veteran had knee pain that was indirectly caused by the back disability, that after reviewing recent VA and private records the back injury had caused further deterioration of the knees, and after reviewing recent VA and private records the Veteran's bilateral knee degenerative joint disease was caused by the service-connected chronic lumbosacral strain, as the strain had directly affected the Veteran's mobility and caused him to walk in a manner that has put more strain on his knees.  





The Veteran sought a second opinion from another private physician, M.S., M.D., who indicated in a February 2009 examination, that the Veteran was still recovering from a left knee replacement performed at the VA in November 2008.  He noted the 

Veteran's report that the way he had to walk due to his back problem placed undue stress and strain on the knee.  X-rays of the lumbar spine showed sacralization at L5 and some degenerative disc changes.  The diagnoses were degenerative disc disease of the lumbar spine and osteoarthritis of the knees.  

The physician expressed the opinion that the Veteran's knee problems were related to the spine injury that was service-related, and noted that he read a letter dictated by Dr. R.L. and concurred with his assessment regarding the relationship between the knees and the service-connected lumbar injury.  

In view of the conflicting VA and private medical opinions, the Board requested an independent medical expert opinion from an orthopedist, as to the following questions:  1) whether the currently diagnosed degenerative arthritis of the knees was caused by the service-connected chronic lumbosacral strain; and, alternatively, 2) if the currently diagnosed degenerative arthritis of the knees was not caused by the service-connected chronic lumbosacral strain, did the service-connected chronic lumbosacral strain aggravated the degenerative arthritis of the knees?  

In April 2011, the independent medical expert, a Board certified orthopaedic surgeon and associate professor at a school of medicine, provided a medical narrative of the Veteran's knee and lumbar spine history to include reference to the conflicting medical opinions in the claims file.  After reviewing the complete record, the independent medical expert concluded that the Veteran's knee injuries and his progressive degenerative arthritis changes in the knees were in no way related to or associated with his lumbosacral strain from an in-service injury to include on an aggravation basis.  




The independent medical expert explained that the knee problems were due a history of a labor intensive occupation, of inciting traumatic events to his knees, of the genu varum that can predispose him to increasing knee pain, and progressive degeneration of the knee joints especially following meniscectomies.  

In an April 2011 statement, the Veteran advised that M.S., M.D., from whom he sought a second medical opinion, was an orthopedic surgeon and that the independent medical expert noted erroneously that he injured his left knee in 1994 from jumping from a moving car - the Veteran noted that instead he had stepped out of a parked car; that his knee problems began before 1977 and that the knee problems began between 1970 until surgery in 1977 and that his bowed knees was not the cause of his left knee damage.  

The Veteran's representative argued in a statement that the independent medical opinion was inadequate for failing to provide clear rationale and to discuss why her conclusion differed from the favorable opinions of record.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Analysis

On the basis of the service treatment records alone, a bilateral knee disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As symptoms of a bilateral knee disability were not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service that symptoms of a bilateral knee disability were noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).



Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection.

Although the Veteran is competent to describe knee symptoms, a bilateral knee disability, residuals of post-service injuries and degenerative joint disease degenerative arthritis, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a condition is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).




As the presence or diagnosis of a bilateral knee disability, degenerative arthritis, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that the Veteran is competent to identify. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a bilateral knee disability, degenerative joint disease. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed a bilateral knee disability before 1977.  And there is no competent medical evidence that relates the post service bilateral knee disability, residuals of injuries or degenerative joint disease, to an injury, disease, or event in service. 

To the extent the Veteran implies that the bilateral knee disability is directly related to service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of bilateral knee disability, degenerative arthritis, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between current bilateral knee disability and service. 

As there is no favorable, competent evidence relating the Veteran's current bilateral knee disability, residuals of post service injuries or degenerative joint disease, to an injury, disease, or event in service, the preponderance of the evidence is against the claim, based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d). 




As for presumptive service connection for a bilateral knee disability, degenerative arthritis, as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, a bilateral knee disability, degenerative arthritis, was first documented by X-ray in 1995, well beyond the one-year presumptive period after discharge from service in 1970 for presumptive service connection as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection. 

The Veteran primarily argues that his bilateral knee disability is caused or aggravated by his service-connected lumbosacral strain. 

There are positive and negative medical opinions regarding a relationship between a bilateral knee disability and the service-connected lumbosacral strain.  

In support of his claim, the Veteran presented nexus statements from two different doctors.  Opposing the claim are the medical opinions of a VA examiner and an independent medical expert.  

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  

A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  





In the opinion of the Veteran's private physicians, given in several statements from Dr. R.L. and in a report of an examination conducted by Dr. M.S. in February 2009, the Veteran's bilateral knee disability was related to his service-connected lumbosacral strain.  The brief reason given for the opinions was that the lumbosacral spine disability impacted the manner in which the Veteran walked,  placing more strain on the knees.  However, there is no discussion of the impact of the prior knee trauma and the resultant knee surgeries on the present bilateral knee disability.  In fact, while Dr. M.S. referred to knee surgeries, he did not acknowledge that they were preceded by a knee injury.  Additionally, there was no mention of the effect of the Veteran's congenital genu varum on his bilateral knee disorder, which the independent medical expert found to be a significant fact for consideration in the Veteran's current knee complaints.  

On a private examination in 1998, the Veteran related that stressful activities to his knees, such as climbing ladders and lifting, would increase knee pain as well as bearing weight on his knees.  He did not then refer to his lower back in any way.  In short, the opinions were rendered without consideration of significant facts in the Veteran's medical history.  

Moreover, Dr. R.L. is evidently a family clinic doctor with no apparent specialty in orthopedics, and the extent of his review of the Veteran's medical records appeared to be limited only to recent reports.  The Veteran stated in April 2011 that Dr. M.S. is an orthopedic surgeon and a qualified expert to address the issue presented in this case.  But neither Dr. R.L. nor Dr. M.S. acknowledged or discussed the Veteran's left knee injury in 1977 or thereafter, which led to knee surgeries.  

In contrast, the VA physician in September 2006 and the independent medical expert considered the Veteran's statements and his prior knee injuries and subsequent surgeries.  In formulating the opinions, the VA examiner and independent medical expert accounted for the significant facts in the record and provided rationale for the unfavorable conclusions reached in their opinions, referring to prior medical history and the status of the Veteran's back condition.  


The independent medical expert also referred to the Veteran's occupational history and the genu varum deformity, which were not discussed by the private doctors.  

The Board finds that the private medical opinions to be of limited probative value and less persuasive, when compared with the opinions of the VA examiner and independent medical expert.  See Black v. Brown, 5 Vet. App. 177 (1993) (highlighting doctor's failure to consider the relevant pre- and post-service medical history).  

To address statements in response to the independent expert's report, in April 2011 the Veteran advised that he stepped out of a car, not jumped from a moving vehicle, when he was treated in 1994 in regard to left knee complaints.  The circumstances surrounding a left knee injury at that time does not change the fact that he experienced trauma to his left knee.  He also argued that his bowed knees did not cause his left knee damage, but he is not shown to have the medical training and expertise to proffer such an opinion.  He stated that his knee problems began prior to 1977, but he is vague about the date of onset and the symptoms he experienced.  Further, the medical evidence in the file dated from 1977 does not indicate prior difficulties with the knees.  

The Veteran's representative claimed that the independent medical expert opinion was inadequate due to unclear rationale and to a lack of discussion of the favorable opinions of record.  

It is the Board's responsibility, as fact finder, to determine the probative value or weight of the admissible evidence, including the conflicting medical opinions.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 










To the extent the Veteran asserts that there exists an association between the lumbosacral strain and his bilateral knee disabilities, his opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to diagnose a bilateral knee disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.

The competent medical evidence of record consists of the findings and opinions in the report of VA examination in September 2006 and the April 2011 independent medical opinion.  The VA examiner, a physician, and the independent expert, an orthopedic surgeon, who are qualified by specialized education and training to offer a medical opinion, stated that there was no known relationship between the knees and the lumbosacral strain.  This evidence opposes rather than supports the claim that the service-connected lumbosacral strain caused or aggravated the bilateral knee disorder.  The private medical opinions, which were obtained by the Veteran in support of the claim, were of limited probative value and were outweighed by the opinions of the VA examiner and the independent medical expert.  













As the preponderance of the evidence is against the claim under the applicable theories of service connection, including secondary service connection under 38 C.F.R. § 3.310(a), the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability, residuals of post-service injuries and degenerative joint disease, including as secondary to service connected chronic lumbosacral strain is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


